DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-15,  Claim 1 contains the following limitations:
- “a first pipe for liquid transfer”
- “a second pipe for gas transfer”
- “at least one third transfer pipe”
- “the first and second transfer pipes”
- “the pipes of the circuit”
	It is unknown if “the first and second transfer pipes” refers to “a first pipe for liquid transfer” and “a second pipe for gas transfer”, or other pipes.  The same uncertainty applies to “the pipes of the circuit”.  Examiner further notes that dependent claims 2-13 also contain several instances of different nomenclature of the pipes of the claimed invention.  The variations in nomenclature combine to point of indefiniteness, as it is unclear to which pipe(s) are being referred to in a given limitation.  Examiner requests a review of all limitations of “pipe(s)” to ensure each limitation benefits from proper antecedent basis in accordance with 35 USC 112(b).
	Claims 2-15 depend upon Claim 1, and therefore suffer its deficiencies in addition to individual variances in nomenclature concerning the “pipe(s)” of the claimed invention.
Regarding Claims 1-4,  the recitation “via a set of one or more valves” is an inferential recitation of structure. The claim has not specifically stated the role of the structure prior to relying on it for its use with the positively recited and required structure. It is not clear if the structure is positively or functionally recited. Therefore, the claim scope is unclear.
Regarding Claim 3,  a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 3 recites the broad recitation “a third source of pressurized gas”, and the claim also recites “ in particular hydrogen” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Furthermore, the Claim 3 limitation of “a set of one of more valves” is recited. It is unclear if this is the same set of one or more valves as claimed in claim 2, or a new set of valves.

Regarding Claim 4,  the claim contains the limitation “the suction member”.  There is insufficient antecedent basis for this limitation.
Regarding Claim 8,  the claim contains the limitations “a liquid-gas mixer” and “the mixer”.  It is unknown if "the mixer” refers to “a liquid-gas mixer”, or another “mixer”.  
Regarding Claim 13,  the phrase “can be”, or “can”, or “could be” renders the scope of the claim unclear because “can” is susceptible to more than one plausible construction. The verb form of the word “can” carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability, or it can be used to indicate a possibility or a probability. Therefore, it is not clear whether the limitation refers to a capability that is required to be present in the invention, or whether it refers to a capability that is a mere possibility that is not required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Unno (WO2016051768 A1) in view of Bjørn (US 2016/0281927).
Regarding Claim 1, Unno as modified above teaches a device for filling with liquefied gas comprising: a fluid circuit (1) provided with a first pipe (4) for liquid transfer comprising
- a first end (Examiner's annotations) that is intended to be connected to a source of liquefied gas (2) and
- a second end (Examiner's annotations) that is intended to be connected to a tank (3) to be filled,
- a second pipe (5) for gas transfer comprising
- a first end (Examiner's annotations) that is intended to be connected to the source (2) of liquefied gas and
- a second end (Examiner's annotations) that is intended to be connected to said tank (3) to be filled,
-  at least one third transfer pipe (6) connecting the first (4) and second (5) transfer pipes,
- a set of one or more valves (4c, 4g, 4f, 5c, 5g, 5f, and other valves shown in Figs 1-2) for controlling streams of fluid in the pipes of the circuit; and
- a circuit gas flushing system comprising
- a first source of pressurized gas (35), and
- a first set of one or more flushing pipes (35a) connecting the first source of pressurized gas in parallel both to the first and second transfer pipes (via 6) via a set of one or more valves (13, 6a, 22).
	

    PNG
    media_image1.png
    625
    945
    media_image1.png
    Greyscale

Further regarding Claim 1,  Unno teaches the claimed invention, to include a vent device (translated page 3, lines 46-49, “gas processing device 36 removes hydrogen gas in the mixed gas by combustion or adsorption”) connected to the first and second transfer pipes via a set of one or more safety valves (22).  With regards to Unno, item 36, Examiner applies Broadest Reasonable Interpretation to the term “vent device” as a device which removes a gas.  However, in the interests of compact prosecution, Examiner additionally relies on Bjørn, who also teaches a vent device (318) connected to the first and second transfer pipes (Examiner’s annotations) via a set of one or more safety valves (328).

    PNG
    media_image2.png
    820
    755
    media_image2.png
    Greyscale
	The advantages of the Bjørn’s teachings include the ability to improve efficiency in cryogen delivery through a self-contained pumping station, as well as the ability to vent overpressure anywhere in the system.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bjørn’s teachings to Unno’s disclosures by incorporating the venting device of Bjørn in order to gain the advantages of improved efficiencies and system-wide overpressure venting.
Regarding Claims 2-3,  Unno teaches the claimed invention, to include a flushing system comprising a source of pressurized gas (35) and a set of one or more flushing pipes (35a) connecting the source of pressurized gas in parallel both to the first (via 35a) and second (via 6) transfer pipes via a set of one or more valves (13 and 6a, see page 4, lines 1-8).  
	Unno, however, doesn’t explicitly state that the source of pressurized gas comprises a second and third (discrete) source, as claimed by Applicant at Claims 2-3.  Bjørn, however, discloses second and third (discrete) sources of pressurized gas (para 91, item 320).  
	Examiner acknowledges that Bjørn teaches away from the need of purging at paragraphs 23-24.  However, para 91 clearly states the item 320 (shown in Fig 3 as comprising multiple tanks of pressurized gas) as used when “servicing the system”.  Therefore, the combination of Unno and Bjørn does create an apparatus comprising multiple sources of pressurized gas and a set of one or more flushing pipes connecting the source of pressurized gas in parallel both to the first and second transfer pipes via a set of one or more valves.
	Regarding Claim 2, therefore, Unno as modified above teaches a device for filling with liquefied gas wherein  the flushing system further comprises a second source (Bjørn, 320) of pressurized gas and a second set of one or more flushing pipes connecting the second source of pressurized gas in parallel both to the first and second transfer pipes via a set of one or more valves.
	Regarding Claim 3, therefore, Unno as modified above teaches a device for filling with liquefied gas wherein the flushing system further comprises a third source (Bjørn, 320) of pressurized gas, in particular hydrogen, and a third set of one or more flushing pipes connecting the third source of pressurized gas in parallel both to the first and second transfer pipes via a set of one or more valves.
	Further regarding Claim 3,  Neither Unno nor Bjørn explicitly teach the use of hydrogen as the pressurized gas within the third source of pressurized gas.  However, it would have been obvious to one having ordinary skill in the art at the time the invention to use hydrogen, or any gas that is desired, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the present case, Applicant has not specified any criticality of using hydrogen as the pressurized gas in the third source of the flushing system.  
	Regarding Claim 5, Unno as modified above teaches a device for filling with liquefied gas wherein the flushing system further comprises at least one pipe (6) that is common to all or some of the sets of one or more flushing pipes (35a).
	Regarding Claim 6,  Unno as modified above teaches a device for filling with liquefied gas wherein  the first pipe for liquid transfer comprises an isolation and/or flow control valve (Bjørn, para 91, item 322). 
	Regarding Claim 7, Unno as modified above teaches a device for filling with liquefied gas wherein  one or more sets of one or more flushing pipes (Unno, 35a) are connected to the first transfer pipe on one side or, or on either side of, the isolation and/or flow control valve of the first pipe for liquid transfer (Unno shows flushing pipe 35a "on one side" of valve 9.  Bjørn also shows a flushing pipe connected via valve 324, which is "on one side" of flow control valve 322).
	Regarding Claim 9, Unno as modified above teaches a device for filling with liquefied gas wherein the device is disposed in a casing or housing (Bjørn, para 81, wherein the device is disposed in a 20' container) and the ends of the first pipe for liquid transfer and the ends of the second pipe for gas transfer are connected to the housing by removable connectors (Uno teaches “fluid couplings” 4b and 5b at page 5, lines19-29 and Fig 1).
	Regarding Claim 10, Unno as modified above teaches a device for filling with liquefied gas further comprising  a source of liquefied gas (Unno, 2) connected to the first end of the first pipe (Unno, 4) for liquid transfer and to the first end of the second transfer pipe (Unno, 5).
	Regarding Claim 14, Unno as modified above teaches a method for filling a cryogenic fluid tank with liquefied gas using the device of claim 1, the method comprising a step of connecting the tank (3) to the second ends of the first (4) and second transfer pipes (5), the method (further) comprising a step of transferring liquid into the liquid tank via the first pipe for liquid transfer (Unno, "liquefied hydrogen is loaded from the first tank 2 to the second tank 3").
	Regarding Claim 15, Unno as modified above teaches a method for filling a cryogenic fluid tank with liquefied gas using the device of claim 1, the method further comprising the following steps: 
- regulating the flow rate of liquid transferred into the tank (Unno, 3); 
- discharging a flow of gas from the tank (3) towards the source (2) via the second transfer pipe (Unno, "liquefied hydrogen is unloaded from the second tank 3 to the first tank 2"); 
- heating the stream of liquid transferred into the tank during the transfer step by injecting a determined quantity of gas into said stream of liquid (Unno, via heat input means 7); and 
- discharging excess pressurized gas in the circuit via the vent device (Unno, via gas processing device 36).
Claims 4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Unno in view of Bjørn, and in further view of Olander (US 2003/0226588 ).
	Regarding Claim 4,  Unno as modified above teaches the claimed invention, to include Unno, item 36 (see page3, lines 43-49), identified as a “gas treatment unit” that “removes the hydrogen gas in the mixed gas by combustion or adsorption.”  In other words, Unno as modified above teaches the removal of fluid material from the claimed invention through the flushing system, but does not teach said removal occurring via “a vacuum pump and a fourth set of one or more flushing pipes connecting the suction member both to the first and second transfer pipes via a set of one or more valves”, as claimed by Applicant.
	Olander, however, teaches a vacuum pump (Fig 3A, “vacuum generator drive” and paras 129-130) and a fourth set of one or more flushing pipes (334, 326) connecting the suction member (330) both to the first and second transfer pipes (Claim 3, “gas flow circuitry”, and para 123, wherein the invention of Olander teaches a plurality of gas source vessels 302, indicating “first and second transfer pipes” 310) via a set of one or more valves (324, 328 and para 129).

    PNG
    media_image3.png
    649
    661
    media_image3.png
    Greyscale



	The advantages of Olander’s teachings include the ability to safely maintain the contents of high-pressure gas cylinders, and to control the delivery of the dispensed gas in an efficient manner comporting with safety concerns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Orlander’s teachings to Unno’s modified disclosures by replacing the generic “gas treatment unit” of Unno with the vacuum generating and purging system of Orlander (as described above) in order to gain the advantages of safely maintaining the contents of high-pressure gas cylinders, and controlling the delivery of the dispensed gas in an efficient manner comporting with safety concerns.
	Regarding Claim 11, Unno as modified above teaches the claimed invention, to include a pressure regulating valve (Bjørn, para 89, which teaches “the pressure and the flows are controlled by the control system 316, valves etc. and e.g. balanced and/or stabilized by venting NG via the safe valve(s) 328…”).  Unno as modified above, however does not expressly recite “a pressure regulating valve” as claimed by Applicant.
	Olander (para 154), however, specifically teaches “pressure regulator 321”, which modulates pressure such that the “final pressure of the gas transmitted in dispensing line 310 to the downstream process tool or use location, is at a desired pressure level appropriate to such end use of the gas.”
	Olander additionally teaches a “second transfer pipe” (para 123, wherein the invention of Olander teaches a plurality of gas source vessels 302).  One of ordinary skill in the art would recognize that each duplicate gas source vessel 302 would be connected to duplicate dispensing line 310 and  pressure regulator 321, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Therefore, Olander teaches a device for filling with liquefied gas wherein the second transfer pipe (310) comprises a pressure regulating valve (321).
	The advantages of Olander’s teachings include the ability to safely maintain the contents of high-pressure gas cylinders, and to control the delivery of the dispensed gas in an efficient manner comporting with safety concerns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Orlander’s teachings to Unno’s modified disclosures by replacing the generic “gas treatment unit” of Unno with the vacuum generating and purging system of Orlander (as described above) in order to gain the advantages of safely maintaining the contents of high-pressure gas cylinders, and controlling the delivery of the dispensed gas in an efficient manner comporting with safety concerns.
	Regarding Claim 12, Unno as modified above teaches a device for filling with liquefied gas wherein the pressure regulating valve (Olander, 324) of the second transfer pipe (310) is configured to control the pressure in the tank to be filled, during filling thereof, by controlling the pressure of the gas stream leaving the tank via this second transfer pipe (Olander, paras 123, 154, and Examiner’s rationale as explained in Claim 11 above).
	Regarding Claim 13, Unno as modified above teaches a device for filling with liquefied gas wherein the pressure regulating valve (Olander, 321) of the second transfer pipe (310) can be closed so as to allow the transfer pipe to be isolated for purposes of performing inerting and/or leaktightness tests.
	The phrase “can be closed so as to allow the transfer pipe to be isolated for purposes of performing inerting and/or leaktightness tests” is a statement of intended use, and is therefore not given patentable weight.  See MPEP 2114.  In the present case, the pressure regulating valve of Olander is capable of closing, and therefore reads upon the claim.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Unno in view of Bjørn, and in further view of Stark (US 3,689,237).
	Regarding Claim 8,  Unno as modified above teaches a device for filling with liquefied gas wherein the first pipe for liquid transfer comprises a gas source (Unno, 2), and a set of one or more valves (9, 14, 18, and 23).  Unno as modified above, however, does not teach a liquid-gas mixer and a gas injection pipe that connects the gas source to the mixer.
	Stark, however, teaches a liquid-gas mixer (the apparatus defined by Fig 1, items 4-5 and 9-13), a gas source (Fig 1, Examiner's annotations), a gas injection pipe (8) that connects the gas source to the mixer, and a set of one or more valves (Fig 1, item 1).
	
    PNG
    media_image4.png
    685
    844
    media_image4.png
    Greyscale


	The advantages of Stark’s teachings include the ability to substantially increase the volume of fuel gas during peakload periods of high consumption of gas while eliminating the requirements of pumps or compressors to increase the pressure of the injected liquid gas and reducing the cost of equipment and power therefor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Stark’s teachings to Unno’s modified disclosures by adding the gas mixing system of Stark to the entire modified teaching of Unno in order to gain the advantages of a substantial increase in the volume of fuel gas during peakload periods of high consumption of gas and the elimination of the requirements of pumps or compressors while increasing the pressure of the injected liquid gas and reducing the cost of equipment and power therefor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753